NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHENGLONG ZHANG,                                No.    15-70382

                Petitioner,                     Agency No. A201-192-419

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 27, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Shenglong Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s determination that Zhang’s

asylum application was untimely, which turned on the resolution of disputed facts

concerning the phone call from which Zhang purportedly learned of changed

circumstances in China. 8 U.S.C. § 1158(a)(3); Gasparyan v. Holder, 707 F.3d
1130, 1134 (9th Cir. 2013). We also lack jurisdiction to review the IJ’s adverse

credibility determination because Zhang failed to challenge that determination

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      In any event, the BIA did not err in concluding in the alternative that even if

the alleged phone call did establish changed circumstances within the scope of 8

C.F.R. § 1208.4(a)(4), Zhang had not established that he filed his asylum

application within a reasonable time after learning that information. His

unpersuasive explanation for his delay was that his work made it “not convenient”.

§ 1208.4(a)(4)(ii).

      Substantial evidence supports the agency’s conclusion that Zhang otherwise

failed to establish he would more likely than not be persecuted because of a

protected ground. See Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir.

2017); see also Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (“A



                                          2                                    15-70382
personal dispute is not . . . tantamount to persecution based on an imputed political

opinion.”); Weiping Chen v. Holder, 744 F.3d 527, 534 (7th Cir. 2014) (denying a

petition for review where the agency concluded that a protest against a taking

“should be characterized as a personal property dispute rather than an expression

of political opinion.”). Zhang is not eligible for withholding of removal.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   15-70382